Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for U.S.C. 371 of PCT/KR2017/006967 06/30/2017, PCT/KR2017/006967 has priority of 62/426,528 11/26/2016, and PCT/KR2017/006967 has priority of 62/357,384 07/01/2016, is acknowledged.

Specification
The preliminary amendment, dated 12/28/18, is acknowledged.  

Drawings
The drawings filed on 12/28/20 are acknowledged.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
forming a Bluetooth LE connection with a second device; obtaining identification information for identifying a user;
performing a user authentication procedure of authenticating the user based on the identification information;

receiving, from the second device, a write request message comprising a first public
key;
obtaining a first value for authentication of the second device using a first algorithm having the first public key as an input value;
transmitting, to the second device, a second notification message comprising a second public key; and
performing a device authentication procedure for authenticating the second device using a specific authentication method, and
wherein the specific authentication method is determined based on an input/output capability of the first device.
Claim 9 recites,
forming a Bluetooth LE connection with a second device;
transmitting, to the second device, a write request message to request a start of an authentication procedure;
receiving, from the second device, a notification message comprising an identifier corresponding to identification information of a user;

key;
receiving, from the second device, a notification message comprising a second public
key;
obtaining a first value for authentication of the second device using a first algorithm having the second public key as an input value;
performing a device authentication procedure for authenticating the second device using a specific authentication method; and
transmitting, to the second device, a write request message representing results of the device authentication procedure,
wherein the specific authentication method is determined based on an input/output capability of the first device.

Claim 14 recites,
memory storing data; and
a processor controlling the memory,
wherein the first device is configured to:
form a Bluetooth LE connection with a second device;

perform a user authentication procedure of authenticating the user based on the
identification information;
transmit, to the second device, a first notification message comprising an identifier corresponding to the identification information;
receive, from the second device, a write request message comprising a first public
key;
obtain a first value for authentication of the second device using a first algorithm having the first public key as an input value;
transmit, to the second device, a second notification message comprising a second public key; and
perform a device authentication procedure for authenticating the second device using a specific authentication method, and
wherein the specific authentication method is determined based on an input/output capability of the first device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grange et al., 2015/0188891 discloses,
[0024] In some embodiments the system may comprise: an application server (210) hosting the server part of the application; a host computer (230) running a client application that is the client part of said 

Muraoka et al., 2016/0197934 discloses
[0067] In certain embodiments, after the original data exchange request has been sent by device A 102 to the server 106, device B 104, which has previously been paired with device A 102, may be informed of the original data exchange request.  Right after device A 102 sends an original request to the server 106, the second device B 104 sends a chasing request to the server 106 in order for the original request to be accepted by the server 106.  For example, device A 102 may send a notification to device B 104 about the original data exchange request.  There are different ways in which such a notification may be communicated from device A 102 to device B 104.  In certain embodiments, device A 102 and device B 104 may be communicatively paired or coupled such as via a Bluetooth Low Energy (BLE) connection and the notification may be communicated from device A 102 to device B 104 via this connection.  The two devices can also be paired in many other ways.  For example, some embodiments can encrypt with two secrets (e.g., secret key encryption).  Some embodiments may link a device with only BLE with a hub that provides the internet connection.  The IoT Cloud only allows the device to access the IoT Cloud via the hub.  In some embodiments, a mobile phone/application can serve as the hub.  Some embodiments may link user authentication mechanisms with a mobile app.
the specific authentication is determined based on an input/output capability of the first device, in combination with all the claimed subject matter of the claim.
Therefore independent claims 1, 9, 14 are allowable over the prior arts of record. Consequently, independent claims 1, 9, 14 and their respective dependent claims are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).